Citation Nr: 9919221	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  93-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a left ankle fracture, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an April 1991 rating action of 
the Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran submitted a 
notice of disagreement (NOD) in May 1991 and the RO issued a 
statement of the case (SOC) in November 1991.  The veteran's 
substantive appeal was received in January 1992.  In March 
1992, the veteran appeared and testified at a personal 
hearing at the RO.  A transcript of that hearing is of 
record.

The issues originally on appeal included whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for migraine headaches and 
claims of service connection for a skin disorder and for 
alcohol and drug abuse.  In January 1995, the Board remanded 
the case for further development.  In an August 1996 rating 
action, the RO granted service connection and assigned a 10 
percent rating for a skin disorder (tinea and eczematoid 
dermatitis).  

The case was again before the Board in March 1997, at which 
time it was determined that new and material evidence had not 
been submitted to reopen the claim of service connection for 
migraine headaches and the claim of service connection for 
alcohol and drug abuse was denied as not well grounded.  The 
claim for increased rating was remanded for further 
development.  

In February 1997 and November 1998, the veteran appeared and 
testified at a personal hearing before the undersigned Member 
of the Board.  Transcripts of those hearings are associated 
with the record.

In the March 1997 decision, the Board referred the issue of 
entitlement to nonservice-connected pension benefits to the 
RO for appropriate action.  As noted by the veteran's 
representative, it does not appear that the RO has taken any 
action on the claim to date.  The Board again notes that the 
veteran served during a period of war and his claim for VA 
service-connected disability benefits also raises the issue 
of entitlement to non service-connected pension benefits.  
38 C.F.R. § 3.151 (a) (1998).  That issue is not presently 
before the Board, but is referred to the RO for appropriate 
action.  

At the November 1998 personal hearing, the veteran submitted 
additional evidence, accompanied by a written waiver of 
consideration evidence by the agency of original 
jurisdiction.  38 C.F.R. § 20.1304.  At that hearing, the 
veteran's representative raised a claim of service connection 
for pes planus, left foot, as secondary to the service-
connected left ankle disability.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  

In a May 1997 statement, the veteran indicated that he wished 
to appeal the March 1997 Board decision to the United States 
Court of Appeals of Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court).  The Board points out however, that a Notice of 
Appeal must be filed with the Court, not the Board.  

REMAND

The veteran contends that his service-connected left ankle 
disability is more severe than the current rating indicates.  
Although the case has been remanded twice previously, the 
Board must presently conclude that another remand is 
warranted.  

The veteran testified at the most recent hearing that he had 
received treatment for the disability at issue from a private 
physician at the Charlotte Orthopedic Specialists in June 
1998.  Those records have not been associated with the claims 
folder.  Upon submission of a well-grounded claim, the burden 
is on VA to assist the veteran in developing "all relevant" 
facts and "to seek medical evidence either to verify or not 
verify the claim."  Fleshman v. Brown, 9 Vet. App. 548, 552 
(1996).  The veteran's recent testimony is sufficient to put 
VA on notice of the existence of competent medical evidence 
that would be relevant and necessary for a full and fair 
adjudication of the claim.  Therefore, in order to fulfill 
the statutory duty to assist, a remand is required.  Id.  

The veteran further testified that he experienced tenderness 
and numbness around the area of a scar over the left ankle.  
Service medical records reveal that the veteran incurred a 
closed fracture of the medial malleolus and subsequently 
underwent an open reduction and screw fixation.  VA 
examination reports and the report of the private physician 
note a well-healed scar over the left ankle.  Separate 
manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  Thus, the Board finds that the 
residuals of the left ankle fracture should be examined and 
the RO should consider whether a separate rating should be 
assigned for a scar.  Any examination undertaken on remand 
must also include consideration of all factors identified in 
38 C.F.R. §§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Additionally, examination findings for rating 
purposes must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare- 
ups.  DeLuca, supra.

At the November 1998 hearing the veteran raised the issue of 
entitlement under Diagnostic Code 5270 on the basis that his 
ankle was fixated therefore it was ankylosed.  Finally, at 
the November 1998 hearing, the veteran's representative 
raised the issue of the veteran's entitlement to an 
extraschedular rating.  Although an extraschedular rating, by 
definition, does not affect the Board's analysis on whether 
an increased schedular rating is warranted, it is 
nevertheless an integral part of the matter on appeal--
increased compensation benefits.  Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).  A remand for action under § 3.321(b)(1) is 
therefore required.  See also Bagwell v. Brown, 9 Vet. App. 
337 (1996). 

The case is therefore REMANDED to the RO for the following 
development:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his left ankle 
disability.  The RO should request copies 
of all the veteran's records from the 
Charlotte Orthopedic Specialists.  In 
addition, the veteran should be asked to 
submit any evidence that his service-
connected left ankle disability presents 
such an exceptional or unusual disability 
picture as to render impractical the 
application of the regular schedular 
standards.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2.  The RO should obtain all the 
veteran's VA treatment records, which are 
not currently in the claims file, 
including any from the VA facilities, 
Salisbury and Winston-Salem.  See the 
November 1998 hearing transcript.

3.  The RO should provide the veteran 
with the provisions of 38 C.F.R. § 3.655 
(1998).

4.  The veteran should again be afforded 
a VA orthopedic examination to determine 
the extent of disabling manifestations of 
his left ankle disability.  Findings that 
take into account all functional 
impairments identified in §§ 4.40, 4.45, 
including pain on use, incoordination, 
weakness, fatigability, abnormal 
movements, etc. should be included.  Any 
functional impairment identified should 
be expressed in terms of additional 
range-of-motion loss beyond that 
clinically demonstrated.  See DeLuca, 
supra.  The examiner should indicate 
whether the veteran's range of motion is 
restricted and, if so, whether such 
limitation is moderate or marked in 
degree.  The examiner should also examine 
the scar around the left ankle joint and 
indicate whether it is tender and 
painful, poorly nourished with repeated 
ulceration, or restricts function of the 
affected joint.  The examiner should 
review the claims folder, including a 
copy of this REMAND, and perform all 
tests and studies necessary to address 
the extent of functional impairment due 
the veteran's left ankle disability.  The 
examiner should state whether the 
veteran's left ankle is ankylosed.  All 
findings, opinions and bases therefor 
should be set forth in detail.  

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  This 
adjudication should include consideration 
of all applicable rating criteria and 
consideration of whether referral under 
38 C.F.R. § 3.321(b)(1) is appropriate.  
If the case is referred to the Chief 
Benefits Director, or the Director, 
Compensation and Pension Service, the 
ultimate outcome should be communicated 
to the veteran.  If such a referral is 
deemed unwarranted, the reasons for that 
decision should be set forth in detail.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals of Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







